DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
On line 1, the word “a”, after the word “comprises”, should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent No. 3,843,071) in view of Redd et al (U.S. Patent Application Publication No. 2012/0273606), hereinafter “Redd”.
With respect to Claim 1, Graham, Figures 1-3, teaches a paper dispenser for dispensing paper provided on a roll, the dispenser comprising: 
a cylindrical housing 10 comprising 
an inner surface defining a compartment therein, the compartment dimensioned to receive the roll 60, 
an outer surface 12 defined at an opposing surface to the inner surface, 
first and second longitudinal ends, the roll insertable into the compartment through either the first or second longitudinal end, and 
a slot 15 provided between the inner and outer surface and extending longitudinally towards the first and second longitudinal ends; and 
first 22 and second 50 end walls, each end wall removably provided proximate to one of the first and second longitudinal ends. 
 Graham teaches all the elements of the dispenser except for a light source, the light source disposed inside the compartment and selectively providing a light via the slot.
However, Redd, paragraph [0045], lines 5-15, teaches that portions of the dispenser can comprise one or more light sources.
It would have been obvious to one of ordinary skill in the art to provide Graham with a light source, as taught by Redd, for the purpose of using it as a night light.
With respect to Claim 10, Redd further teaches wherein the illumination component comprises a battery to power the light source.  See Paragraph [0045], lines 11-12.
	With respect to Claim 17, the method described in these claims would inherently result from the use of dispenser of Graham in view of Redd as advanced above.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Redd as applied to Claims 1, 10, and 17 above, and further in view of Speakman (U.S. Patent No. 3,490,578).
With respect to Claim 2 above, Graham in view of Redd are advanced above.
	Graham teaches all the elements of the dispenser except for wherein the slot begins at the first longitudinal end and terminates at the second longitudinal end.  
	However, Speakman, Figures 1-3, teaches wherein a slot 26 begins at the first longitudinal end and terminates at the second longitudinal end. 
	It would have been obvious to one of ordinary skill in the art to provide Graham with a slot that begins at the first longitudinal end and terminates at the second longitudinal end, as taught by Speakman, for the purpose of accommodating material of larger widths.
	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Redd as applied to Claims 1, 10, and 17 above, and further in view of Cojocaru et al (U.S. Patent Application Publication No. 2014/0312048), hereinafter “Cojocaru”.
	With respect to Claim 3, Graham in view of Redd are advanced above.
Graham teaches all the elements of the dispenser except for wherein the end walls have an outer end wall surface and an inner end wall surface, and an aperture extending between the outer end wall surface and inner end wall surface to receive a rod to support the roll.
However, Cojocaru, Figures 1-9, teaches end walls 4 have an outer end wall surface and an inner end wall surface, and an aperture 9 extending between the outer end wall surface and inner end wall surface to receive a rod 18 to support the roll.
It would have been obvious to one of ordinary skill in the art to replace the end walls of Graham in view of Redd with the end walls taught by Cojocaru for the purpose of allowing a user to mount or to be coupled to items found in many residential, commercial, and industrial applications.  See paragraph [0076], lines 7-9.
With respect to Claim 4, Cojocaru further teaches wherein the first and second end walls are press fit to one of the first and second longitudinal ends.  See Figure 3.
With respect to Claim 5, Redd further teaches wherein the rod is flexible and bows away from a holder structure when engaged to support the roll.  See Paragraph [0034], lines 25-29.
	Claims 6-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Redd as applied to Claims 1, 10, and 17 above, and further in view of Borchardt et al (U.S. Patent Application Publication No. 2006/0043233), hereinafter “Borchardt”.
	With respect to Claims 6-7, Graham is advanced above.
	Graham teaches all the elements of the dispenser except for at least one layer of absorptive material to absorb and disperse a fragrance, the layer of absorptive material provided on at least one of the end walls.  
	However, Borchardt, Figures 1-3, teaches at least one layer 30 of absorptive material to absorb and disperse a fragrance, the layer of absorptive material provided on at least one of the end walls 24.
	It would have been obvious to one of ordinary skill in the art to provide Graham with at least one layer 30 of absorptive material to absorb and disperse a fragrance, as taught by Borchardt, for the purpose enhancing the olfactory enjoyment of the user of the tissue dispensing device and simultaneously improve the smell within an interior.  See paragraph [0025], lines 28-33.	
With respect to Claims 18-19, the method described in these claims would inherently result from the use of dispenser of Graham in view of Redd and Borchardt as advanced above.
	With respect to Claims 8 and 9, Borchardt further teaches at least one decorative layer (word “travel”) provided on the outer surface of the housing 18 on at least one end wall 18.  
	Claim(s) 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Redd as applied to Claims 1, 10, and 17 above, and further in view of Piepgras et al (U.S. Patent No. 6,965,205), hereinafter “Piepgras”.
With respect to Claim 11, Graham in view of Redd are advanced above.
Graham in view of Redd teaches all the elements of the dispenser except for wherein the illumination component comprises an ambient light sensor selectively to power the light source as a function of a level of ambient light.
However, Piepgras, Figure 11, and Column 13, lines 3-24, teaches an illumination component comprises an ambient light sensor 250 selectively to power the light source as a function of a level of ambient light
It would have been obvious to one of ordinary skill in the art to provide Graham in view of Redd with an ambient light sensor, as taught by Piepgras, such that the night light may be activated only when low lighting conditions exist.  
With respect to Claim 12, Piepgras, Column 14, lines 6-11, teaches wherein the illumination component comprises a timer selectively to power the light source as a function of a time of day.
With respect to Claim 13, Piepgras, Column 14, lines 65-67, teaches wherein the light source is a bulb.  
With respect to Claim 14, Piepgras, Abstract, teaches wherein the light source is a light emitting diode.  
With respect to Claim 15, Piepgras, Abstract, teaches wherein the illumination component comprises a plurality of light sources.  
With respect to Claim 16, Piepgras, Column 5, line 42, teaches wherein the plurality of light sources comprises a light emitting diode strip.
With respect to Claims 20, the method described in these claims would inherently result from the use of dispenser of Graham in view of Redd and Piepgras as advanced above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654